Citation Nr: 1120465	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a respiratory disability to include bronchitis.

3.  Entitlement to service connection for arthritis of the right knee.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to an initial compensable rating for a skin disorder of the face, scalp, and head area, including pseudofoliculitis and acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2009, the Board remanded the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The issue of entitlement to an initial compensable rating for a skin disorder of the face, scalp, and head area, including pseudofoliculitis and acne is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Pes planus is attributable to service.  

2.  A respiratory disability to include bronchitis is not attributable to service.  

3.  A right knee disability is not attributable to service.

4.  A left knee disability is not attributable to service.


CONCLUSIONS OF LAW

1.  Pes planus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A respiratory disability to include bronchitis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2004 and March 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2006 letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  This examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Pes Planus

With regard to pes planus, the service treatment records do not reveal findings, treatment, or diagnosis of pes planus.  However, the Veteran contends that he has pes planus which has been present since service and has been symptomatic since that time.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In June 2010, the VA examination was conducted and the Veteran presented his assertions of having continuous pes planus since service to the examiner.  The examination confirmed that the Veteran has bilateral pes planus.  The examiner provided an opinion that the Veteran's bilateral pes planus was at least as likely as not caused by or a result of inservice bootwear trauma and strain.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board recognizes that the service treatment records were negative for any pes planus diagnosis.  However, the Federal Circuit stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In this case, the diagnosis is generally consistent with the type and circumstances of the Veteran's inservice physical activities.  Pes planus, as noted, is an observable disability and the symptoms described by the Veteran had been confirmed by a medical professional.  Moreover, the VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the Veteran's competent and credible assertions which are in accordance with 38 U.S.C.A. § 1154(a) and the competent and persuasive opinion of the VA examiner, the Board finds that the probative evidence establishes that the Veteran's current bilateral pes planus is attributable to service.  


Respiratory Disability to include Bronchitis

The service treatment records show that the Veteran was treated on multiple occasions for chronic bronchitis and an upper respiratory infection.  He was seen in April 1972, January 1974, and March 1974.  However, on  an October 1974 special examination, the lungs and chest were normal.  On his report of medical history, the Veteran denied having asthma, shortness of breath, pain or pressure in his chest, and chronic cough.  He was thereafter treated for an upper respiratory infection in February 1975.  

Post-service medical records include January 1995 and November 1998 chest x-rays which revealed no evidence of active respiratory disease.  

In December 2005, the Veteran reported that he had a past history of smoking tobacco, but had stopped smoking in April 2005.  A June 2006 VA record noted that the Veteran had a history of smoking one and a half packs of cigarettes for the past 25 years (since about 1981).  



In November 2009, the Board remanded this case for a VA examination to determine if the Veteran had a respiratory disability which is service-related.  

This examination was conducted in June 2010 and yielded diagnoses of questionable chronic obstructive pulmonary disease as well as centrilobular emphysema.  The examiner provided an opinion that it was less likely as not that the current respiratory disability was related to service.  The examiner stated that the Veteran's current respiratory symptoms seemed to be related to his ascites and possible right-sided heart failure.  His inservice history of bronchitis and upper respiratory infection was acknowledged, but the examiner indicated that they seemed to resolve without any follow-up treatment or medical care.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

While the Veteran is competent to report respiratory symptoms, his is not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this case, while he had respiratory problems during service and reports post-service respiratory problems, he is not competent to provide a medical opinion that his current diagnoses are related to either his in-service or post-service respiratory problems.  It is significant to note that the current diagnoses are different from the in-service diagnoses.  Further, the VA examiner, who was aware of the past medical history, has provided a medical assessment regarding the possible relationship to service and the examiner determined that there is no etiological relationship.  His professional opinion, coupled with the new diagnoses, is simply more probative than the Veteran's assertions in this case.  

Accordingly, service connection for a respiratory disability to include bronchitis is denied.  The preponderance of the evidence is against the claim.


Knees

The service treatment records reflect that in January 1972, the Veteran was involved in an automobile accident which resulted in a right knee sprain.  He was seen on repeated occasions for right knee, as well as left knee, complaints.  In February 1972, the Veteran reported having right knee pain.  In April 1972, it was noted that x-rays were negative.  May 1972 records reported that the Veteran had hit his right knee on the dashboard in the automobile accident and had continued to have intermittent pain in the knee.  Physical examination and x-rays were negative.  The impression was old sprain, improving.  In August 1972, it was noted that the Veteran was given a temporary profile for a sprained right knee, but he failed to make military formation to renew the profile and it was thereby administratively removed.  In August 1973, the Veteran reported having pain in his left knee of one month's duration.  The same was noted in October 1974, but the examination was negative.  On an October 1974 special examination, physical examination of the lower extremities was normal.  On his Report of Medical History, the Veteran denied having arthritis as well as a trick or locked knee.  

A VA examination was conducted in June 2010.  Physical examination and x-rays were performed.  The impression was that the Veteran had mottled lucencies and advanced osteopenic types of changes in the knees which were fairly symmetric with possible advanced osteoporosis or metastatic disease; as well as a focal dense lesion in the distal left femur.  The Veteran was also diagnosed as having advanced osteoarthritis of the bilateral knees.  The examiner provided an opinion that it was 


less likely as not that current knee disabilities were related to service.  The examiner reviewed the inservice findings.  The examiner also noted that current knee disabilities were severe and symmetric which she felt was therefore most likely degenerative from osteoporosis, not metastasis, which was usually unilateral.  Further, the examiner stated that the Veteran's overall debility with malnutrition had probably contributed to his advanced bone loss of the femur due to inadequate mineral intake, rather than trauma to the knees with joint involvement which did not seem to be the issue on radiographs.  

In sum, the Veteran was treated during service for right knee sprain and left knee pain.  By October 1974, he was physically normal on examination.  Although the Veteran is competent to report continued knee pain, he is not competent to diagnose arthritis, either during service (where it was not shown on the October 1974 examination) or within the initial post-service year.  Arthritis requires a medical assessment and x-ray evidence.  Further, the VA examiner considered the inservice findings and the Veteran's assertions, but concluded that current knee disabilities were not etiologically related to service and cited to osteoporosis and malnutrition as being etiological factors.  

Given the complicated nature of this case due to an inservice injury with subsequent normal clinical findings, the normal inservice x-rays, and the various diagnoses on current examination, the medical assessment by the examiner is more probative that the Veteran's personal opinion regarding the etiology of his knee disabilities.  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  


Accordingly, service connection for right and left knee disabilities is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Service connection for pes planus is granted.

Service connection for a respiratory disability to include bronchitis is denied.  

Service connection for a  right knee disability including arthritis is denied.  

Service connection for a left knee disability including arthritis is denied.  


REMAND

The November 2009 Board decision granted service connection for a skin disorder of the face, scalp, and head area, including pseudofoliculitis and acne.  In a March 2010 rating decision, the Board's grant of service connection was implemented by the RO.  A noncompensable rating was assigned effective December 29, 2003.  In April 2010 correspondence, the Veteran disagreed with the assigned rating, asserting that monetary compensation is warranted.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

The Veteran should be sent a statement of the case as to the issue of entitlement to an initial compensable rating for a skin disorder of the face, scalp, and head area, including pseudofoliculitis and acne.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


